Exhibit Nissan Auto Lease Trust 2009-A Monthly Servicer's Report for the month ofJune 2009 Collection Period Start 9-Jun-09 Distribution Date 15-Jul-09 Collection Period End 30-Jun-09 30/360 Days 36 Beg. of Interest Period 9-Jun-09 Actual/360 Days 36 End of Interest Period 15-Jul-09 SUMMARY Coupon Rate Initial Balance Beginning Balance Ending Balance Pool Factor Total Portfolio 1,410,566,560.08 1,410,566,560.08 1,388,932,485.79 0.9846628 Total Securities 1,410,566,560.08 1,410,566,560.08 1,388,932,485.79 0.9846628 Class A-1 Notes 1.043350 % 208,000,000.00 208,000,000.00 186,365,925.71 0.8959900 Class A-2 Notes 2.010000 % 304,000,000.00 304,000,000.00 304,000,000.00 1.0000000 Class A-3 Notes 2.920000 % 485,000,000.00 485,000,000.00 485,000,000.00 1.0000000 Class A-4 Notes 3.510000 % 85,610,000.00 85,610,000.00 85,610,000.00 1.0000000 Certificates 0.000000 % 327,956,560.08 327,956,560.08 327,956,560.08 1.0000000 Principal Payment Due Interest Payment Principal per $1000 Face Amount Interest per $1000 Face Amount Class A-1 Notes 21,634,074.29 217,016.80 104.0099725 1.0433500 Class A-2 Notes 0.00 611,040.00 0.0000000 2.0100000 Class A-3 Notes 0.00 1,416,200.00 0.0000000 2.9200000 Class A-4 Notes 0.00 300,491.10 0.0000000 3.5100000 Certificates 0.00 0.00 0.0000000 0.0000000 Total Securities 21,634,074.29 2,544,747.90 I. COLLECTIONS Lease Payments: ( Lease SUBI) Monthly Principal 18,869,935.37 Monthly Interest 7,975,862.70 Total Monthly Payments 26,845,798.07 Interest Rate Cap Payments 0.00 Advances: Aggregate Monthly Payment Advances 2,080,615.96 Aggregate Sales Proceeds Advance 244,663.48 Total Advances 2,325,279.44 Vehicle Disposition Proceeds: Reallocation Payments 221,235.17 Repurchase Payments 94,531.76 Net Auction Proceeds 0.00 Recoveries 0.00 Net Liquidation Proceeds 2,742,254.20 Excess Wear and Tear and Excess Mileage 691.46 Remaining Payoffs 0.00 Net Insurance Proceeds 825,548.04 Residual Value Surplus 7,170.09 Total Collections 33,062,508.23 Vehicle Disposition Activity for the current month - Terminated and Sold (included in Vehicle Disposition Proceeds) Reallocation Payments Net Insurance Sales Lease Payoffs Count Early Termination 157,956.52 11 Bankruptcty 63,278.65 1 Involuntary Repossession - - Voluntary Repossession - - Insurance Payoff 814,599.10 37 Customer Payoff 15,291.50 1 Grounding Dealer Payoff 1,835,395.92 76 Dealer Purchase 856,717.93 36 Total 221,235.17 814,599.10 2,707,405.35 162 Page 5 of 9 Exhibit Nissan Auto Lease Trust 2009-A Monthly Servicer's Report for the month ofJune 2009 II. COLLATERAL POOL BALANCE DATA Number Book Amount Discount Rate Securitization Value PoolBalance - Beginning of Period 68,370 1,633,629,183.94 7.40000 % 1,410,566,560.08 Total Depreciation Received (20,014,298.47 ) (17,676,356.75 ) Principal Amount of Gross Losses (37 ) (867,375.33 ) (735,996.45 ) Repurchase / Reallocation (5 ) (106,943.84 ) (94,531.76 ) Early Terminations (22 ) (546,273.24 ) (473,715.94 ) Scheduled Terminations (130 ) (3,050,792.39 ) (2,653,473.39 ) PoolBalance - End of Period 68,176 1,609,043,500.67 7.40000 % 1,388,932,485.79 Remaining Pool Balance Lease Payment 574,854,582.13 Residual Value 814,077,903.66 Total 1,388,932,485.79 III. DISTRIBUTIONS Total Collections 33,062,508.23 Reserve Amounts Available for Distribution 0.00 Total Available for Distribution 33,062,508.23 1. Amounts due Indenture Trustee as Compensation or Indemnity 0.00 2. Reimbursement of Payment Advance 0.00 3. Reimbursement of Sales Proceeds Advance 0.00 4. Servicing Fee: Servicing Fee Due 1,175,472.13 Servicing Fee Paid 1,175,472.13 Servicing Fee Shortfall 0.00 Total Trustee, Advances and Servicing Fee Paid 1,175,472.13 5. Interest: Class A-1 Notes Monthly Interest Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-1 Notes Interest on Interest Carryover Shortfall 0.00 Class A-1 Notes Monthly Available Interest Distribution Amount 217,016.80 Class A-1 Notes Monthly Interest Paid 217,016.80 Chg in Class A-1 Notes Int. Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Interest on Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Available Interest Distribution Amount 611,040.00 Class A-2 Notes Monthly Interest Paid 611,040.00 Chg in Class A-2 Notes Int. Carryover Shortfall 0.00 Class A-3 Notes Monthly Interest Class A-3 Notes Interest Carryover Shortfall 0.00 Class A-3 Notes Interest on Interest Carryover Shortfall 0.00 Class A-3 Notes Monthly Available Interest Distribution Amount 1,416,200.00 Class A-3 Notes Monthly Interest Paid 1,416,200.00 Chg in Class A-3 Notes Int. Carryover Shortfall 0.00 page 6 of 9 Exhibit Nissan Auto Lease Trust 2009-A Monthly Servicer's Report for the month ofJune 2009 Class A-4 Monthly Interest Class A-4 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Interest on Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Available Interest Distribution Amount 300,491.10 Class A-4 Notes Monthly Interest Paid 300,491.10 Chg in Class A-4 Notes Int. Carryover Shortfall 0.00 Certificate Monthly Interest Certificate Interest Carryover Shortfall 0.00 Certificate Interest on Interest Carryover Shortfall 0.00 Certificate Monthly Available Interest Distribution Amount 0.00 Certificate Monthly Interest Paid 0.00 Chg in Certificate Int. Carryover Shortfall 0.00 Total Note and Certificate Monthly Interest Total Note and Certificate Monthly Interest Due 2,544,747.90 Total Note and Certificate Monthly Interest Paid 2,544,747.90 Total Note and Certificate Interest Carryover Shortfall 0.00 Chg in Total Note and Certificate Int. Carryover Shortfall 0.00 Total Available for Principal Distribution 29,342,288.20 6.Total Monthly Principal Paid on the Notes Total Monthly Principal Paid on the Class A Notes 21,634,074.29 Total Class A Noteholders' Principal Carryover Shortfall 0.00 Total Class A Noteholders' Principal Distributable Amount 21,634,074.29 Chg in Total Class A Noteholders' Principal Carryover Shortfall 0.00 7. Total Monthly Principal Paid on the Certificates 0.00 Total Certificateholders' Principal Carryover Shortfall 0.00 Total Certificateholders' Principal Distributable Amount 0.00 Chg in Total Certificateholders' Principal Carryover Shortfall 0.00 Remaining Available Collections 7,708,213.91 Page 7 of 9 Exhibit Nissan Auto Lease Trust 2009-A Monthly Servicer's Report for the month ofJune 2009 IV. RESERVE ACCOUNT Initial Reserve Account Amount 7,052,832.80 Required Reserve Account Amount 21,158,498.40 Beginning Reserve Account Balance 7,052,832.80 Additional Cash Infusion 0.00 Reinvestment Income for the Period 4,357.52 Reserve Fund Available for Distribution 7,057,190.32 Reserve Fund Draw Amount 0.00 Deposit of Remaining Available Collections 7,708,213.91 Gross Reserve Account Balance 14,765,404.23 Remaining Available Collections Released to Seller 0.00 Total Ending Reserve Account Balance 14,765,404.23 V. POOL STATISTICS Weighted Average Remaining Maturity 23.75 Monthly Prepayment Speed 33 % Lifetime Prepayment Speed 33 % $ units Recoveries of Defaulted and Casualty Receivables 825,548.04 Securitization Value of Defaulted Receivables and Casualty Receivables 735,996.45 37 Aggregate Defaulted and Casualty Gain (Loss) 89,551.59 Pool Balance at Beginning of Collection Period 1,410,566,560.08 Net Loss Ratio 0.0063 % Cumulative Net Losses for all Periods -0.0063 % (89,551.59 ) Delinquent Receivables: Amount Number 31-60 Days Delinquent 5,832,048.41 273 61-90 Days Delinquent 47,780.19 3 91-120+ Days Delinquent 0.00 0 Total Delinquent Receivables: 5,879,828.60 276 60+ Days Delinquencies as Percentage of Receivables 0.00 % Aggregate Sales Performance of Auctioned Vehicles $ units Sales Proceeds 157,956.52 11 Securitization Value 191,337.53 Aggregate Residual Gain (Loss) (33,381.01 ) Cumulative Sales Performance of Auctioned Vehicles $ units Cumulative Sales Proceeds 157,956.52 11 Cumulative Securitization Value 191,337.53 Cumulative Residual Gain (Loss) (33,381.01 ) VI. RECONCILIATION OF ADVANCES Beginning Balance of Residual Advance 0.00 Reimbursement of Outstanding Advance 0.00 Additional Advances for current period 244,663.48 Ending Balance of Residual Advance 244,663.48 Beginning Balance of Payment Advance 0.00 Reimbursement of Outstanding Payment Advance 0.00 Additional Payment Advances for current period 2,080,615.96 Ending Balance of Payment Advance 2,080,615.96 Page 8 of 9 VII. STATEMENTS TO NOTEHOLDERS 1. Has there been any material change in practices with respect to charge- offs, collection and management of delinquent Leases, and the effect of any grace period, re-aging, re-structuring, partial payments or other practices on delinquency and loss experience? No 2. Have there been any material modifications, extensions or waivers to Lease terms, fees, penalties or payments during the Collection Period? No 3. Have there been any material breaches of representations, warranties or covenants contained in the Leases? No 4. Has there been any new issuance of notes or other securities backed by the SUBI Assets? No 5. Has there been any material additions, removals or substitutions of SUBI Assets, or repurchases of SUBI Assets? No 6. Has there been any material change in the underwriting, origination or acquisition of Leases? No Page 9of 9
